Citation Nr: 0021741	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for status post 
exploratory laparotomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1975 to December 
1978 and from November 1979 to November 1983.

By rating decision in August 1979, service connection was 
granted for status post exploratory laparotomy.  In September 
1993, the veteran filed a claim for an increased rating for 
adhesions of the peritoneum.  This appeal arises from the 
January 1995 rating decision from the Roanoke, Virginia 
Regional Office (RO) that denied the veteran's claim for a 
compensable rating for exploratory laparotomy.  A Notice of 
Disagreement was filed in April 1995 and a Statement of the 
Case was issued in August 1995.  A substantive appeal was 
filed in September 1995 with a request for a hearing at the 
RO before a Member of the Board.  In writing in September 
1997, the veteran withdrew his request for a hearing at the 
RO before a Member of the Board.

This case was remanded in May 1999 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO, to the extent possible.

2.  There is no evidence that the veteran has more than a 
mild disability attributable to the service connected status 
post exploratory laparotomy.

3.  The available evidence of record does not establish that 
the veteran has symptomatology resulting from his service 
connected scar which warrants a separate evaluation.

CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
status post exploratory laparotomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 
7301, 7803, 7804, 7805.  (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that the veteran 
had an exploratory laparotomy, liver biopsies, and incidental 
appendectomy in October 1978, due to a nine month history of 
crampy abdominal pain in the epigastrium and left upper 
quadrant.  Later in October 1978, the veteran had lysis of 
adhesions and reduction of enteric jejunal intussusception 
with a decompressive jejunostomy.  The diagnoses included 
negative laparotomy for a preoperative diagnosis of 
retroperitoneal lymphoma.  

By rating action of August 1979, service connection for 
status post exploratory laparotomy was granted. 

In December 1993, the veteran filed a claim for an increased 
rating for his service connected adhesions of the peritoneum.

VA hospital and treatment records from September 1992 to 
January 1994 show, in pertinent part, that in September 1992, 
the veteran reported trouble with his stomach, including 
nausea and abdominal pain.  The diagnoses included chronic 
abdominal pain.  In November 1992, the veteran complained of 
pain in the stomach for two days, throwing up, and bleeding.  
He reported that it was a service connected disability.  The 
impression included gastritis and mid epigastric tenderness.  
In January 1994, it was noted that an endoscopy from 
September 1993 revealed gastritis.  

On a VA examination in September 1994, it was noted that in 
1978, the veteran had an operation for intestinal 
obstruction.  The veteran's current complaints included pain 
in the left abdominal area.  His bowels were constipated.  He 
vomited sometimes.  Sometimes there was bleeding from the 
rectum.  There was no recent vomiting of blood.  He had 
indigestion when he ate fried food.  On examination of the 
digestive system, the abdomen was soft and tender.  No masses 
were palpated.  There was a large, thick abdominal surgical 
scar.  The diagnoses included residuals of gastrointestinal 
surgery.  It was noted that the veteran did not report for x-
rays or surgery evaluation.  

By rating action of January 1995, an increased evaluation for 
exploratory laparotomy was denied.  The current appeal to the 
Board arises from this action.  

In a VA hospital report covering the period from March 1995 
to April 1995, the veteran reported difficulties with 
abdominal distress and hematemesis.  He was seen by Surgery 
and their opinion was that he had a possible diverticulitis 
but definitely had constipation.  They recommended barium 
enema, which later showed that the veteran had diverticula, 
but no evidence of diverticulitis, mass, or stricture.  

In a report from June 1995, a VA physician indicated that he 
had reviewed the veteran's records and found that the 
veteran's hospital admissions had been in psychiatry for 
substance abuse and psychosis.  The records revealed that the 
veteran had had an esophagogastroduodenoscopy, and gastritis 
was found and treated.  On another occasion, there was a 
question of lower gastrointestinal bleeding, and suspicion of 
diverticulosis and diverticulitis was raised.  On still 
another occasion, a barium enema was done and diverticulosis 
was found.  However, there was no evidence of inflammation of 
the colon.  This was not felt to be unusual with chronic 
constipation and patients over 40 years old.  The veteran, on 
two occasions, had mentioned that he had a laparotomy for 
gastrointestinal bleeding, and the presence of an abdominal 
scar was reported in the medical records.  A report of 
surgery was not found.  The physician thought that the 
veteran may have had a laparotomy for the ulcer.  The veteran 
had very little duodenal or gastric ulcer symptomatology 
noted on review.  The veteran was on many medications and 
could have developed gastrointestinal bleeding and have been 
surgically treated.  His symptoms, particularly with drug 
abuse, did not have any relation to his surgery.  According 
to history, he had been a substance abuser for twenty years.

VA records from July 1997, include that the veteran reported 
abdominal pain.  In a psychology note from July 1997, the 
veteran reported that he had surgery for bowel obstruction in 
1978, which had to be repeated and which still troubled him 
with bleeding, nausea, vomiting, and pain.  He was very self 
conscious about the abdominal scars from the surgeries.  

On a VA examination in July 1997, the bowel sounds were 
normal on examination of the abdomen.  The diagnoses included 
history of intestinal obstruction, and gastroesophageal 
reflux.

VA outpatient and hospital records from February 1997 to 
February 1999 include that in February 1997, the veteran's 
past medical history was significant for gastroesophageal 
reflux disease secondary to hiatal hernial and history of 
diverticulitis.  

A VA hospital report from March 1997 showed that the 
veteran's past medical history included hiatal hernia with 
gastroesophageal reflux disease, pending a surgery 
appointment.  The veteran had colonic polyps per an upper 
gastrointestinal series.  However, on flexible sigmoidoscopy, 
they were not present.  This was attributed to misperceived 
colonic folds.  They found no pathology on this examination.  

In September 1997 the veteran was seen for follow up for 
gastroesophageal reflux disease.  On examination, the abdomen 
had positive bowel sounds.  There was a well healed midline 
scar.  The impression included gastroesophageal reflux 
disease.  

In January 1998, the veteran had slight abdominal tenderness 
with no rebound or guarding.  He was heme-negative.  The 
prostate examination was normal.  He had complaint of 
constipation due to medications for a psychiatric treatment.  
A gastrointestinal medicine consultant recommended a stool 
softener with laxative agents.  

In February 1998 the veteran was evaluated for intermittent 
rectal bleeding.  He had a barium enema which revealed 
multiple diverticula.  He had chronic constipation and was 
treated.  Also in that month it was indicated that the 
veteran's diagnoses included chronic constipation and rectal 
bleeding, diverticulosis, gastroesophageal reflux disease, 
and internal hemorrhoids.  Additionally, the veteran's 
history was that he was constipated with rectal bleeding.  A 
high fiber diet was recommended.

In November 1998, the veteran reported intermittent abdominal 
cramping and rectal bleeding for the previous two weeks.  He 
was requesting a laxative.  He had bright red blood from the 
rectum whenever he attempted to move his bowels.  No external 
hemorrhoids were noted.  The stool was guaiac positive on 
admission.  He reported a history of diverticulosis, chronic 
constipation, and exploratory laparotomy secondary to bowel 
obstruction according to the veteran.  He denied abdominal 
pain and cramping currently.  He was able to eat but had 
cramping for approximately one hour after eating.  He had a 
complaint of nausea and reporting vomiting red blood.  He was 
concerned about physical finding of enlarged prostate on 
admission examination.  In December 1998, the veteran 
complained of an upset stomach and was provided medication.  
In February 1999, the veteran reported he had a prior 
laparotomy for bowel obstruction.  On examination, the 
abdomen was soft and non tender.  There was a well healed 
scar.

Associated with the file were records from the Social 
Security Administration (SSA), including a disability 
determination that the veteran was considered disabled due to 
depressive disorder with psychosis and narcolepsy.  
Accompanying medical records are duplicative of evidence 
previously noted above.  Additionally of relevance are VA 
outpatient and hospital records from September 1994 to March 
1997 that show that in September 1994, an abdominal x-ray 
showed normal abdominal series with evidence of constipation.  
A small phlebolith was noted in the right pelvic region.  

In May 1996, the veteran complained of chronic abdominal pain 
since 1978.  On examination of the abdomen, there was chronic 
abdominal discomfort.  In October 1996, the veteran 
complained of chronic nausea and abdominal pain for several 
years.  On examination, the veteran had chronic abdominal and 
left sided discomfort.  He had left sided abdominal surgical 
scars.  The veteran was referred for evaluation for his 
hiatal hernia.  The diagnoses included gastroesophageal 
reflux disease, hiatal hernial, and history of 
diverticulitis.

In November 1996 the veteran reported stomach pain, nausea 
and vomiting.  He was unable to eat due to the pain.  He 
stated that he had had a gastrointestinal obstruction before.  
He had no diarrhea.  His bowel movements were irregular.  On 
examination of the abdomen the bowel sounds were decreased 
and the abdomen was round, soft and mildly distended.  There 
was tenderness of the left part of the abdomen.  There was 
positive rebound and guarding.  A surgical scar was present.  
The assessment included possible bowel obstruction.  

An operation report from later in November 1996 includes that 
the veteran was worked up for nonspecific abdominal pain.  An 
upper gastrointestinal series showed tertiary contractions of 
the esophagus and a hiatal hernia.  The findings included 
mild gastritis and hiatal hernia.  A report from later in 
November 1996 shows that the veteran was seen with abdominal 
pain, rule out small bowel obstruction.  A flexible 
sigmoidoscopy showed scatted diverticula of the sigmoid 
colon.  X-ray studies revealed no evidence of bowel 
obstruction.  The veteran continued to pass flatus and have 
bowel movements so it was not felt that he had a small bowel 
obstruction.  However, the veteran had pain localized to the 
left lower quadrant and there was concern for diverticulitis.  
The CT scan was essentially unremarkable.  There was no 
evidence of diverticulitis.  The diagnoses included abdominal 
pain, resolved, etiology unclear, and diverticula of the 
sigmoid colon.  Additionally in November 1996, the veteran 
reported continued mild abdominal pain.  There was felt to be 
some question as to the complaints being made to obtain 
secondary gain.  Psychiatry was consulted.  

An x-ray from November 1996 includes that multiple surgical 
clips projected in front of the mid and lower lumbar spine.  
The impression included postoperative changes in the abdomen.  
A CT scan indicated that note was made of multiple surgical 
clips in front of the lumbar spine that could indicate prior 
lymph node dissection.  An x-ray to rule out obstruction from 
March 1997 included that postoperative changes were seen in 
the mid abdomen.  The impression included considerable feces 
and some gas outlined in the colon.  

Additionally received was an SSA evaluation from October 1996 
that includes that the veteran reported that his chief 
compliant was his stomach.  He reported a continual burning 
in the epigastrium which radiated to the retrosternal area.  
He said the burning was there all the time and was not 
affected by eating.  He stated that it was worse when he was 
lying down.  He said that he vomited occasionally and felt 
nauseated.  From his symptoms, he was diagnosed as having a 
hiatal hernia.  He reported that when he would swallow 
liquids or solids, the food seemed to stick behind his lower 
sternal area.  He was told by the VA hospital pursuant to an 
upper gastrointestinal endoscopy that he had gastritis.  He 
reported that his weight had been increasing.  He used to 
take a lot of nonsteroidal anti-inflammatory drugs prior to 
1993.  At that time, he was told not to take them anymore 
because of the effect they had on his gastrointestinal tract.  
He complained of a lot of bloating.  His bowel movements were 
normal.  He reported that he occasionally saw a black stool.  
He reported that he had an exploratory laparotomy in 1978 for 
a blocked intestine.  

On examination of the abdomen, there was a large operative 
scar from an exploratory laparotomy in 1978.  There was some 
tenderness in the left upper and lower quadrant.  There were 
no masses.  There was no organomegaly.  Bowel sounds were 
normal.  The diagnoses included possible gastritis and/or 
hiatal hernia with peptic esophagitis.  It was noted that 
there was no medical evidence available to evaluate his 
gastrointestinal complaints.  From his history, he could 
indeed have a hiatal hernia with some peptic esophagitis.  
The examiner indicated that the veteran was not disabled from 
gastrointestinal impairment.  

A report from Jess P. Miller, M.D. from March 1998, includes 
that the veteran reported that he had reflux esophagitis and 
rectal bleeding due to constipation.  He reported severe 
constipation since he served in the Army.  The veteran 
indicated that the large scar on his abdomen was the result 
of surgery for intestinal obstruction while the veteran was 
in service.  On examination, the abdomen was soft with an old 
healed vertical midline scar.  There was mild tenderness to 
pressure in both lower quadrants.  No masses were felt and 
there was no organomegaly.  

On October 21, 1999, the RO sent the veteran a letter to his 
address of record informing him that a fee basis examination 
was scheduled on November 10, 1999.  The veteran was notified 
that if he failed to report for the examination, his claim 
would be considered without benefit of evidence from the 
examination.  The veteran failed to report for this 
examination.   

On November 15, 1999, the veteran requested that his 
examination be rescheduled.

On December 9, 1999, the RO sent the veteran a letter to his 
address of record informing him that a fee basis examination 
was scheduled on December 28, 1999.  The veteran was notified 
that if he failed to report for the examination, his claim 
would be considered without benefit of evidence from the 
examination.  The veteran failed to report for this 
examination.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

An examination was scheduled for the veteran pursuant to the 
Board's Remand instructions.  He failed to appear for the 
first examination citing transportation difficulties.  
Another examination was scheduled, and the veteran failed to 
appear for the examination without any cause given.  In Wood 
v. Derwinski, 1 Vet. App. 190 (1991) the Court indicated that 
the duty to assist is not always a one-way street and 
veterans must cooperate with VA's efforts to provide adequate 
medical examinations.  See also Olson v. Principi, 3 Vet. 
App. 480 (1992).  The Board finds that all reasonable efforts 
have been expended by VA to afford the veteran a VA 
examination.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) (1999) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  In the 
Board's Remand of May 1999, the RO was instructed to consider 
the provisions of this regulation if the veteran failed to 
appear for an examination.  The RO did not do so.  In 
Stegall, 11 Vet. App. 268, 271 (1998), the Court held that "a 
remand by this Court or the Board [of Veterans' Appeals 
(Board)] confers on [a claimant], as a matter of law, the 
right to compliance with the remand orders" and "further that 
a remand by this Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand".  In this case, the 
RO failed to cite to or to consider this provision.  As such, 
the Board may not rely on this regulation to adjudicate the 
veteran's claim.  Instead, the Board will adjudicate the 
claim on the basis of the evidence of record.  This will not 
result in any disadvantage to the veteran as he will have the 
underlying claim considered on the basis of the evidence of 
record.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected status post exploratory 
laparotomy is an unlisted disability in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  Therefore, it is 
permissible to rate under a closely related disease or 
injury.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).  Therefore, the veteran's status post 
exploratory laparotomy shall be rated under Diagnostic Code 
(DC) 7301 for adhesions of the peritoneum.


Diagnostic Code 7301 provides:

7301  Peritoneum, adhesions of:
Severe; definite partial obstruction 
shown by X-ray, with frequent and 
prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage..........50

Moderately severe; partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain.........30

Moderate; pulling pain on attempting work 
or aggravated by movements of the body, 
or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating 
with diarrhea) or abdominal 
distension..........10

Mild..................0

NOTE:  Ratings for adhesions will be 
considered when there is a history of 
operative or other traumatic or 
infectious (intraabdominal) process, and 
at least two of the following:  
disturbance of motility, actual partial 
obstruction, reflex disturbances, 
presence of pain.

38 C.F.R. § 4.114, Diagnostic Code 7301 (1999).

The record does not support the veteran's claim for a 
compensable rating for status post exploratory laparotomy, as 
there is no evidence that any of the veteran's 
gastrointestinal complaints are attributable to the 
exploratory laparotomy, as noted by the statement of the VA 
physician from June 1995.  Rather, his complaints have been 
attributed variously to gastritis, gastroesophageal reflux 
disease secondary to hiatal hernia, diverticulitis and 
constipation, some of which are caused by medication for 
other disabilities.  As there is no evidence of any 
disability related to the veteran's status post exploratory 
laparotomy, the veteran's claim is denied.  An attempt to get 
additional clarifying evidence as to the relationship between 
the veteran's current symptoms and his service connected 
disability did not yield any additional evidence because of 
the veteran's failure to cooperate and appear for the 
examination.  Additionally, while there is evidence that the 
veteran has a well healed scar from the exploratory 
laparotomy, there is no evidence that the scar is painful or 
disfiguring, that it is poorly nourished with repeated 
ulceration or that it limits any part affected.  See 
Diagnostic Codes 7803, 7804 and 7805.  Therefore, the 
available evidence does not support a separate rating for the 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding 
that appellant might be entitled to separate ratings for 
residuals of an injury to include painful scars and muscle 
damage if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.).  In summary, the preponderance of the available 
evidence establishes that the symptoms do not meet the 
criteria for a compensable rating.


ORDER

Entitlement to a compensable rating for status post 
exploratory laparotomy is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

